Citation Nr: 0103423	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for multi-nodular thyroid 
disease, claimed as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for multi-nodular 
thyroid disease as a result of exposure to ionizing 
radiation.


FINDINGS OF FACT

1.  The veteran has multi-nodular thyroid disease.

2.  There is no medical evidence of record suggesting a 
causal relationship between the veteran's multi-nodular 
thyroid disease, which was first shown many years after 
service, and any incident of service, including the ionizing 
radiation to which he was exposed during service.

3.  The Defense Threat Reduction Agency has indicated that 
the veteran participated in Operation REDWING in 1956 and was 
also involved in post Operation CASTLE activities; he would 
have received a probable dose of 0.1 rem gamma (upper bound 
of 0.2 rem gamma).  Neutron exposure was 0.00 rem.  The 50 
year committed dose equivalent to the thyroid was less than 
0.01 rem gamma.

4.  Although the veteran was exposed to ionizing radiation 
during service, the veteran's multi-nodular thyroid disease 
is not among the diseases for which a presumption of service 
connection has been established under the provisions of 
38 C.F.R. § 3.309(d)(2).

5.  The Director of the Compensation and Pension Service has 
determined that it is unlikely that the veteran's multi-
nodular goiter can be attributed to exposure to ionizing 
radiation in service.

CONCLUSION OF LAW

The veteran's multi-nodular thyroid disease was not incurred 
in or aggravated by active service, nor may its incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096,____(2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of a thyroid disorder.

Post-service medical records reveal that the veteran was seen 
in July 1996, some 40 years after his discharge from service, 
by Edward J. Glennon, M.D.  He reported a history of 
radiation exposure in service in 1953 and 1954 being around 
nuclear explosions for testing.  He indicated that he was 20 
miles away from the blasts but was still knocked over.  He 
was noted to have thyroid nodules that were aspirated; 
pathology tests concluded that there was cytology consistent 
with nodular goiter.  Thyroid scan results were also 
consistent with a multi-nodular goiter.  T

In response to a request for information concerning his 
radiation exposure in service as well as subsequent 
treatment, the veteran reported that he had been stationed in 
the Bikini Atoll during the hydrogen bomb testings during 
1954 and 1955, Operation Castle, test shot Bravo, March 1, 
1954 and another test shot on April 1, 1955, located on the 
island of Perry between Eniwetok and the Bikini Atoll.

On VA examination in January 1998, the veteran was diagnosed 
with nodular goiter.  The veteran presented a history of 
having been diagnosed with a goiter in 

service.  In December of 1996, a thyroid ultrasound revealed 
a multi-nodular goiter for which he had been prescribed 
medication.

In a letter dated in March 1998, the veteran was asked to 
provide medical evidence that his thyroid condition was due 
to radiation exposure.  The veteran indicated in a written 
correspondence that the evidence already in the claims folder 
was sufficient to establish service connection.

Thereafter, the RO requested dose estimates from the Defense 
Threat Reduction Agency, a component of the Department of 
Defense (DOD).  In an October 1998 response, the veteran was 
indicated to be a confirmed participant of Operation REDWING.  
The veteran was reported to have been present on Enewetak 
Atoll after Operation CASTLE and prior to Operation REDWING.  
An attached radiation dose assessment concluded that the 
veteran's radiation exposure/dose equivalent to the thyroid 
and any other organ, resulting from the intake of radioactive 
materials while participating in Post-Operation CASTLE and 
Operation REDWING activities, was 0.0 (less than 0.01) rem.

Thereafter, pursuant to regulatory requirements, the RO 
forwarded the case to the Director of Compensation and 
Pension Service.  In December 1998, the Director of the 
Compensation and Pension Service requested that the Under 
Secretary of Health (formerly known as the Chief Medical 
Director) review the veteran's records and provide an opinion 
as to whether it was likely, unlikely, or as likely as not 
that the veteran's thyroid nodular disease resulted from 
exposure to radiation in service.

In a January 1999 response, the physician concluded that it 
was unlikely that the veteran's multi-nodular goiter could be 
attributed to exposure to ionizing radiation in service.  The 
CIRRPC Science Panel Report Number 6, 1988, does not provide 
screening doses for goiters, non-malignant thyroid nodules or 
thyroid adenomas.  A number of studies have shown increased 
risk for thyroid nodules including benign adenomas and 
thyroid cancer after radiation, especially in children.  
However, in adults many studies especially of occupational 
exposures have not shown 

statistically significant increased risk (Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd edition, 1995, 
pages 136-139).  It was further noted that simple goiter was 
increased in individuals exposed to large doses of radiation 
when young.  A weak but positive effect of radiation on the 
development of nodular goiters in children exposed to fallout 
has also been reported (Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, pages 282, 291-
292).


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  In this respect, the RO has made 
numerous attempts to develop the record and has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran was afforded a VA examination and an 
opinion has been obtained from the Compensation and Pension 
Service as to the etiology of the veteran's current thyroid 
condition, to include any relationship to the veteran's 
radiation exposure in service.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ____(2000) (to be codified as amended at 
38 U.S.C. §§ 51502, 5103, 5103A and 5107).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is 
first diagnosed after service, service connection may be 
established nonetheless by evidence demonstrating that the 
disease was in fact incurred during the veteran's service, or 
by evidence that a presumptive period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

In addition, for veterans who have been exposed to ionizing 
radiation during service, service connection for a condition 
that is claimed to be attributable to such exposure may be 
established in one of three different ways.  First, there are 
15 types of cancer that are presumptively service-connected.  
38 U.S.C. § 1112(c); 38 C.F.R. 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) (2000) provides a list of "radiogenic diseases" 
that will be service-connected, provided that certain 
conditions specified in that regulation are met.  Other 
"radiogenic" diseases, such as any form of cancer listed 
under 38 C.F.R. § 3.311(b)(2), found 5 years or more after 
service in an ionizing radiation exposed veteran, may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
Third, as set forth in Combee, 34 F.3d at 1043, direct 
service connection can be established by showing that the 
disease was incurred during or aggravated by service.  See 
also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).

Following review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for multi-nodular 
thyroid disease based on exposure to ionizing radiation in 
service under any of the potentially applicable legal 
theories.

First, the claimed disability is not included in the list of 
conditions that may be presumptively service-connected by an 
individual who participated in a radiation-risk activity, as 
set forth at 38 C.F.R. § 3.309(d).

Second, the claimed disability is not included in the list of 
"radiogenic diseases" at 38 C.F.R. § 3.311(b).  As noted, 
that regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  However, since the veteran does not 
have one of the "radiogenic diseases," such special process 
of the claim is not warranted.

Third, there is no basis for a grant of service connection 
pursuant to the traditional approach to service- connection 
claims, i.e., on the basis of medical evidence of a direct 
nexus between service and the claimed disability.  As 
indicated above, the veteran's medical records do not 
establish that the veteran had any thyroid disorder in 
service or shortly thereafter.  Indeed, such medical evidence 
reflects that the veteran was not diagnosed with thyroid 
disease until 1996, nearly forty years after his discharge 
from service.  Moreover, the post-service medical records do 
not include a medical opinion establishing a nexus between 
the veteran's multi-nodular thyroid disease and any incident 
of service, to include exposure to radiation therein.  On the 
contrary, the only medical opinion that addresses address the 
relationship between the veteran's current thyroid disorder 
and his service (specifically, his in-service radiation 
exposure), was obtained by VA's Compensation and Pension 
service; that physician found it unlikely that the veteran's 
multi-nodular thyroid disease was related to his exposure to 
ionizing radiation in service.  The veteran has neither 
presented, nor identified the existence of, any contrary 
medical opinion, or a medical opinion that otherwise supports 
his claim.  

While the Board has considered the veteran's assertions that 
there is an etiological relationship between his in-service 
exposure to ionizing radiation, the Board emphasizes that he 
cannot establish entitlement to the benefit sought on the 
basis of his assertions, alone.  The veteran is competent to 
describe symptoms that he might have observed and report 
continuity of symptomatology; however, as a layperson without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiological relationship between his thyroid disorder and an 
injury or disease during active service, to include his 
exposure to ionizing radiation therein.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Under the circumstances of the case, the Board must conclude 
that the competent evidence of record does not establish the 
veteran's multi-nodular thyroid disorder is in any way 
related to any incident of his active military service; as 
such, the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for multi-nodular thyroid disease is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

